DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  “pair of times” is recited on line 1.  It appears that “times” may be a misspelling and should be “tines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sgobero et al (US 2004/0135388) in view of Schryver (US 2014/0300121).
As to claim 1, Sgobero et al disclose a system, as illustrated in Figures 1-6, comprising thermally protective  (via a frame or casing 1 – see paragraph [0012]) narrow reverse-action tweezers (3)  (to release the object and open the tweezers, the motor is turned in the  reverse direction - see paragraph [0026]) with a self-aligning clamp (21a21b) for frictionless positioning with secure connection to a sample preparation system plunger (actuating device  comprises a motor 4 disposed in the rear of the casing 1 fixed on 
cross-piece 15  - see paragraph  [0020]).  However, Sgobero et al do not show that the tweezers can be used for cryogenic purposes.
Schryver teaches a device (100)  for gripping cryogenic vials wherein the grasping arms (120) and gripping surface(130) are made of a material (stainless steel, polypropylene, polyethylene, Zytel 80G33) to handle the low temperature of liquid nitrogen (see paragraph [0016]).    
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Schryver.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art tweezers of Sgobero et al and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that constructing the tweezers in Sgobero et al with stainless steel would allow the tweezers to handle the low temperature of a liquid nitrogen environment.
With claim 5, an axis of the narrow reverse-action tweezers is configured to align with an axis of the sample preparation system plunger (see Figure 4).
With claim 6, the narrow reverse-action tweezers comprise a pair of tines (see annotated Figure 1 below).  However, each tine does not have a gripping surface.
[AltContent: arrow]
    PNG
    media_image1.png
    580
    819
    media_image1.png
    Greyscale
Tines

12.	Schryver teaches a device (100) for gripping cryogenic vials wherein the grasping arms (120) and gripping surface (130).  
To provide the device of Sgobero et al  with a gripping surface on each of the tines would have been obvious to one of ordinary skill in the art, in view of the teachings of  Schryver, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the gripping surface used in Schryver would allow the device of Sgobero et al to grip vials that are stored on lying on their sides, for storage purposes.    
With claim 10, the pair of tines face each other about a symmetry line and attach to each other at a back end of each of the tines (see Figures 1 and 4).
Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muramatsu, Bayat, Cannon, Hatch, and GB949012A are cited as being relevant, because each prior art discloses a tweezer having tines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652